—In an action to recover damages, for personal injuries, the defendants Stephen M. Faughnan and Union County Florist Supply appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), entered April 25, 2000, as denied their motion *449for summary judgment dismissing the complaint insofar as asserted against them and granted that branch of the plaintiffs cross motion which was for summary judgment against them on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Robert L. Norman was driving on Gramatan Avenue in Mount Vernon when his vehicle collided with a van making a left turn at the intersection with Lincoln Avenue. The van was operated by the appellant Stephen M. Faughnan and owned by the appellant Union County Florist Supply. As a result of the collision, Norman’s car was propelled into the air and landed on a sidewalk, injuring the plaintiff, a pedestrian.
The Supreme Court properly denied the appellants’ motion for summary judgment, as they failed to meet their burden of establishing prima facie that they were not negligent. Further, the Supreme Court properly granted the plaintiffs cross motion for summary judgment against the appellants on the issue of liability. The evidence in the record established that Faughnan was negligent as a matter of law in making a left turn in front of Norman’s oncoming vehicle (see, Smalley v McCarthy, 254 AD2d 478; Mattera v Avis Rent A Car Sys., 245 AD2d 274; Vehicle and Traffic Law § 1141). The evidence relied on by the appellants was insufficient to raise a triable issue of fact as to their lack of liability. O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.